Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 22 December 2020 have been fully considered but they are not persuasive.
In the remarks, Applicant argued in substance that:
(a) Applicant respectfully submits that there is no teaching in Hotra that Hotra’s priority of a task is indicative of whether it is computationally intensive per se or data intensive per se. Hotra discusses scheduling tasks to the foreground or background process based on priority of the task, but there is no teaching in Hotra that priority is a function of computational intensity or data intensity, for instance. In other words, there is nothing in Hotra that relates computational intensity or data intensity per se to task priority. Consequently, Hotra cannot possibly anticipate the claim language ... there is no correlation taught by Hotra between the priority of a task (high or low) and the computational or data intensity of the task. Consequently, teachings in Hotra about scheduling tasks to foreground or background based on priority does not anticipate the above aspects of Applicant’s claim ... nothing cited from Hotra anticipates computational intensity as compared to data intensity in determining where to schedule tasks for execution (foreground versus background). For at least these and the reasons discussed above, a careful reading of Hotra fails to anticipate these additional aspects of independent claim 1.
(b) New dependent claim 21 recites that “one or more tasks of the data intensive tasks are identified by the execution plan and assigned for background processing based at least in part on being one or more dependencies of a corresponding computationally intensive task of the identified computationally intensive tasks assigned for foreground processing”. No such teaching is provided by Hotra. During the December 10th interview, Examiner Kim pointed to ]}51 of Hotra where it discloses: “The virtualization layer 112 in these examples may analyze dependencies between the tasks to determine which tasks may be run in parallel with one another”. However, this fails to provide any teaching of what is recited in new claim 21. For instance, the discussion from Hotra around dependencies likely conveys that tasks that are not dependencies of each other can be scheduled in parallel, while tasks that are dependencies of another task should be scheduled in series.
Examiner respectfully traversed Applicant’s remarks:
As to point (a), the examiner respectfully disagrees. Claims 1, 8, and 15 merely disclose “computationally intensive tasks of the job and data intensive tasks of the job” without further limitations what those tasks are in detail. Accordingly, computationally intensive tasks of the job might be “tasks scheduled for repeated execution at a given frequency on a processor” while data intensive might be “data related tasks such as updating flash memory”. Regarding the limitation of “assigning the identified computationally intensive tasks of the job for foreground processing of the virtual machine and assigning the identified data intensive tasks of the job for background processing of the virtual machine, wherein execution of the job executes the identified computationally intensive tasks of the job in foreground processing of the virtual The tasks shown may include those scheduled for repeated execution at a given frequency. These tasks are sometimes referred to as foreground tasks, and often include higher-priority tasks ...  during execution of tasks 206 other than the identified tasks by the core 118a of the virtual processor 118, the VM 114 one of its components (e.g., the virtual processor) may detect a current point in apparent time during any particular frame 202 at which all tasks scheduled for repeated execution at a given frequency (foreground tasks) have been executed)” (par. 43 and 52, emphasis added) (i.e., assigning the identified computationally intensive tasks of the job for foreground processing of the virtual machine ... wherein execution of the job executes the identified computationally intensive tasks of the job in foreground processing of the virtual machine) and “Tasks executed in the background (sometimes referred to as background tasks) often include lower-priority tasks, such as those used for application software and OS housekeeping functionality (e.g., updating flash memory)” (par. 42, emphasis added) (i.e., assigning the identified data intensive tasks of the job for background processing of the virtual machine ... executes the identified data intensive tasks of the job in background processing of the virtual machine). For at least the foregoing reasons, Hotra teaches the every feature of independent claims 1, 8, and 15, and thus can anticipate the claims. 
As to point (b), the examiner also respectfully disagrees. Since there is no further limitation regarding “one or more dependencies of a corresponding computationally intensive task”, it might be interpreted as “higher-priority tasks” that schedule for .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,372,479, hereinafter Bhageria since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Instant application
Bhageria
1. A computer-implemented method comprising: establishing, for a job 
selecting a virtual machine, of a plurality of virtual machines of the computing environment, to process the identified computationally intensive tasks of the job and identified data intensive tasks of the job; and 
assigning the identified computationally intensive tasks of the job for foreground processing of the virtual machine and assigning the identified data intensive tasks of the job for background processing of the virtual machine, wherein execution of the job executes the identified computationally intensive tasks of the job in foreground processing of the virtual machine and executes the 

selecting a virtual machine, of a plurality of virtual machines of the computing environment, to process the identified computationally intensive tasks of the job and identified data intensive tasks of the job; and 
assigning the identified computationally intensive tasks of the job for foreground processing of the virtual machine and assigning the identified data intensive tasks of the job for background processing of the virtual machine, wherein execution of the job executes the identified computationally intensive tasks of the job in foreground processing of the virtual machine and executes the wherein the execution plan further identifies, for each set of a plurality of sets of computationally intensive tasks of the job, dependencies of the computationally intensive tasks in the set, the dependencies being a respective set of data intensive tasks, of a plurality of sets of data intensive tasks of the job, corresponding to the set of computationally intensive tasks, and wherein the assigning keeps the identified computationally intensive tasks and its dependencies on a same virtual machine of multiple virtual machines.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Bhageria by eliminating the elements and their functions of the claims as set forth above.

Claims 2-7 of instant application is identical with claims 2-7 of Bhageria.
Claims 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 15 based on the aforementioned reasons in claim 1.
Claims 9-14 of instant application is identical/similar with claims 9-14 of Bhageria..
Claims 16-20 of instant application is identical with claims 16-20 of Bhageria.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotra (US 2016/0085572, hereinafter Hotra).

Regarding claim 1, Hotra discloses 
a computer-implemented method comprising: establishing, for a job of a plurality of jobs to be executed in a computing environment (par. 66: one or more VMs 114 may be created that match the target system and execute on a , an execution plan for processing the job (par. 49: the OS 124 or more particularly its scheduler running on the VM 114 may schedule tasks for execution of the tasks by the virtual core 118a like it normally would, with this being the normal main thread of execution), the execution plan identifying computationally intensive tasks of the job (par. 43: The tasks shown may include those scheduled for repeated execution at a given frequency. These tasks are sometimes referred to as foreground tasks, and often include higher-priority tasks; par. 52: during execution of tasks 206 other than the identified tasks by the core 118a of the virtual processor 118, the VM 114 one of its components (e.g., the virtual processor) may detect a current point in apparent time during any particular frame 202 at which all tasks scheduled for repeated execution at a given frequency (foreground tasks) have been executed)) and data intensive tasks of the job (par. 42: Tasks executed in the background (sometimes referred to as background tasks) often include lower-priority tasks, such as those used for application software and OS housekeeping functionality (e.g., updating flash memory));
selecting a virtual machine, of a plurality of virtual machines of the computing environment  to process the identified computationally intensive tasks of the job and identified data intensive tasks of the job (par. 66: one or more VMs 114 may be created that match the target system and execute on a host hardware platform including a processor (one or more) with multiple cores (CPUs). The virtual processor 118 in the VM may be emulated or the same as the processor 104 of the host hardware platform 102. One or more computer programs 122 of the target hardware platform may be executed inside the VM. To improve performance of the execution of the computer programs inside the VM, tasks may be identified that could be run in parallel and still achieve proper operation for the system. In some examples, background tasks may be executed in parallel with foreground tasks); and
assigning the identified computationally intensive tasks of the job for foreground processing of the virtual machine (par. 43: The tasks shown may include those scheduled for repeated execution at a given frequency. These tasks are sometimes referred to as foreground tasks, and often include higher-priority tasks; par. 52: during execution of tasks 206 other than the identified tasks by the core 118a of the virtual processor 118, the VM 114 one of its components (e.g., the virtual processor) may detect a current point in apparent time during any particular frame 202 at which all tasks scheduled for repeated execution at a given frequency (foreground tasks) have been executed)) and assigning the identified data intensive tasks of the job for background processing of the virtual machine (par. 42: Tasks executed in the background , wherein execution of the job executes the identified computationally intensive tasks of the job in foreground processing of the virtual machine (par. 43: The tasks shown may include those scheduled for repeated execution at a given frequency. These tasks are sometimes referred to as foreground tasks, and often include higher-priority tasks; par. 52: during execution of tasks 206 other than the identified tasks by the core 118a of the virtual processor 118, the VM 114 one of its components (e.g., the virtual processor) may detect a current point in apparent time during any particular frame 202 at which all tasks scheduled for repeated execution at a given frequency (foreground tasks) have been executed)) and executes the identified data intensive tasks of the job in background processing of the virtual machine  (par. 42: Tasks executed in the background (sometimes referred to as background tasks) often include lower-priority tasks, such as those used for application software and OS housekeeping functionality (e.g., updating flash memory)).
Regarding claim 8 referring to claim 1, Hotra discloses a computer system comprising: a memory; and a processor in communication with the memory, wherein the computer system is configured to perform a method comprising: ... (par. 11).
Regarding claim 15 referring to claim 1, Hotra discloses a computer program product comprising: a computer readable storage medium readable by a processor and storing instructions for execution by the processor for performing a method comprising: ... (par. 11).

Regarding claims 2, 9, and 16, Hotra discloses 
wherein the foreground processing of the virtual machine comprises processing of one or more processes executing in a foreground of the virtual machine (par. 43: The tasks shown may include those scheduled for repeated execution at a given frequency. These tasks are sometimes referred to as foreground tasks, and often include higher-priority tasks; par. 52: during execution of tasks 206 other than the identified tasks by the core 118a of the virtual processor 118, the VM 114 one of its components (e.g., the virtual processor) may detect a current point in apparent time during any particular frame 202 at which all tasks scheduled for repeated execution at a given frequency (foreground tasks) have been executed)), and background processing of the virtual machine comprises processing of one or more processes executing in a background of the virtual machine (par. 42: Tasks executed in the background (sometimes referred to as background tasks) often include lower-priority tasks, such as those used for application software and OS housekeeping functionality (e.g., updating flash memory))

Regarding claims 3, 10, and 17, Hotra discloses 
wherein the foreground processing of the virtual machine and the background processing of the virtual machine comprises processing in parallel to each other (par. 66: one or more VMs 114 may be created that match the target system and execute on a host hardware platform including a processor (one or more) with multiple cores (CPUs). The virtual processor 118 in the VM may be emulated or the same as the processor 104 of the host hardware platform 102. One or more computer programs 122 of the target hardware platform may be executed inside the VM. To improve performance of the execution of the computer programs inside the VM, tasks may be identified that could be run in parallel and still achieve proper operation for the system. In some examples, background tasks may be executed in parallel with foreground tasks).

Regarding claims 4, 11, and 18, Hotra discloses 
wherein the processing in parallel comprises multithreading the foreground processing and background processing (par. 44: These computer programs may still be include multiple tasks, processes, threads or the like; par. 66: one or more VMs 114 may be created that match the target system and execute on a host hardware platform including a processor (one or more) with multiple cores (CPUs). The virtual processor 118 in the VM may be emulated or the same as the processor 104 of the host hardware platform 102. One or more computer programs 122 of the target hardware platform may be executed inside the VM. To improve performance of the execution of the computer programs inside the VM, tasks may be identified that could be run in parallel and still achieve proper operation for the system. In some examples, background tasks may be executed in parallel with foreground tasks).

Regarding claims 5, 12, and 19, Hotra discloses 
wherein execution of the job comprises execution on multiple virtual machines of the computing environment, wherein the identified computationally intensive tasks of the job comprise a first set of computationally intensive tasks of a plurality of sets of computationally intensive tasks, of the job (par. 43: The tasks shown may include those scheduled for repeated execution at a given frequency. These tasks are sometimes referred to as foreground tasks, and often include higher-priority tasks; par. 52: during execution of tasks 206 other than the identified tasks by the core 118a of the virtual processor 118, the VM 114 one of its components (e.g., the virtual processor) may detect a current point in apparent time during any particular frame 202 at which all tasks scheduled for repeated execution at a given frequency (foreground tasks) have been executed)), identified in the execution plan (par. 49: the OS 124 or more particularly its scheduler running on the VM 114 may schedule tasks for execution of the tasks by the virtual core 118a like it normally would, with this being the normal main thread of execution), and wherein the identified data intensive tasks of the job comprise a first set of data intensive tasks of a plurality of sets of data intensive tasks, of the job (par. 42: Tasks executed in the background (sometimes referred to as background tasks) often include lower-priority tasks, such as those used for application software and OS housekeeping functionality (e.g., updating flash memory)), identified in the execution plan (par. 49: the OS 124 or more 

Regarding claims 6, 13, and 20, Hotra discloses 
further comprising, for each set of the plurality of sets of computationally intensive tasks of the job, selecting a respective virtual machine, of the plurality of virtual machines of the computing environment (par. 66: one or more VMs 114 may be created that match the target system and execute on a host hardware platform including a processor (one or more) with multiple cores (CPUs). The virtual processor 118 in the VM may be emulated or the same as the processor 104 of the host hardware platform 102. One or more computer programs 122 of the target hardware platform may be executed inside the VM. To improve performance of the execution of the computer programs inside the VM, tasks may be identified that could be run in parallel and still achieve proper operation for the system. In some examples, background tasks may be executed in parallel with foreground tasks), to process the set of computationally intensive tasks of the job (par. 43: The tasks shown may include those scheduled for repeated execution at a given frequency. These tasks are sometimes referred to as foreground tasks, and often include higher-priority tasks; par. 52: during execution of tasks 206 other than the identified tasks by the core 118a of the virtual processor 118, the VM 114 one of its components (e.g., the virtual processor) may detect a current point in apparent time during any  and to process a corresponding set of data intensive tasks, of the plurality of sets of data intensive tasks, of the job (par. 42: Tasks executed in the background (sometimes referred to as background tasks) often include lower-priority tasks, such as those used for application software and OS housekeeping functionality (e.g., updating flash memory)); and 
assigning the set of computationally intensive tasks for foreground processing of the respective virtual machine (par. 43 and 52: The tasks shown may include those scheduled for repeated execution at a given frequency. These tasks are sometimes referred to as foreground tasks, and often include higher-priority tasks ...  during execution of tasks 206 other than the identified tasks by the core 118a of the virtual processor 118, the VM 114 one of its components (e.g., the virtual processor) may detect a current point in apparent time during any particular frame 202 at which all tasks scheduled for repeated execution at a given frequency (foreground tasks) have been executed)) and assigning the corresponding data intensive tasks for background processing of the respective virtual machine (par. 42: Tasks executed in the background (sometimes referred to as background tasks) often include lower-priority tasks, such as those used for application software and OS housekeeping functionality (e.g., updating flash memory)).

Regarding claim 7, Hotra discloses 
further comprising, for each set of the plurality of sets of computationally intensive tasks of the job, assigning the set of computationally intensive tasks for foreground processing of the respective virtual machine (par. 43: The tasks shown may include those scheduled for repeated execution at a given frequency. These tasks are sometimes referred to as foreground tasks, and often include higher-priority tasks; par. 52: during execution of tasks 206 other than the identified tasks by the core 118a of the virtual processor 118, the VM 114 one of its components (e.g., the virtual processor) may detect a current point in apparent time during any particular frame 202 at which all tasks scheduled for repeated execution at a given frequency (foreground tasks) have been executed)) and assigning the corresponding data intensive tasks for background processing of the respective virtual machine (par. 42: Tasks executed in the background (sometimes referred to as background tasks) often include lower-priority tasks, such as those used for application software and OS housekeeping functionality (e.g., updating flash memory)).

Regarding claim 21, Hotra discloses 
wherein one or more tasks of the data intensive tasks are identified by the execution plan and assigned for background processing (par. 42: Tasks executed in the background (sometimes referred to as background tasks) often include lower-priority tasks, such as those used for application software and OS housekeeping functionality (e.g., updating flash memory)) based at least in part on being one or more dependencies of a corresponding computationally intensive task of the identified computationally intensive tasks assigned for foreground processing (par. 43: The tasks shown may include those scheduled for repeated execution at a given frequency. These tasks are sometimes referred to as foreground tasks, and often include higher-priority tasks; Since there is no further limitation regarding “one or more dependencies of a corresponding computationally intensive task”, it might be interpreted as “higher-priority tasks” that schedule for repeated execution at a given frequency on a processor. In addition, task of updating flash memory are assigned in background for execution since it has lower priority comparing with the higher-priority tasks being scheduled for repeated execution at a given frequency in foreground on a processor).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        2/12/2021